         Case 9:21-mj-00013-JTJ Document 9 Filed 04/01/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

  UNITED STATES OF AMERICA,                 MJ-21-13-M-JTJ/KLD

             Plaintiff,

       vs.                                  ORDER

  AFRAH AHMED ABDI,

             Defendant.



      Upon the unopposed motion of the United States of America and for good

cause shown, the complaint is dismissed without prejudice. See R. Crim. P. 48(a).

      DATED this 1st day of April, 2021.




                                        1
